DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
	The rejections of:
Claims 1-10 under 35 U.S.C. 103 as being unpatentable over Kiara Sky (Dip Powder – D467 Chocolate Glaze; publication date: Apr. 28, 2017; of record), in view of Rosenberg (US 3,928,113; published: Dec. 23, 1975; of record) 
Claims 1-10 and 16-21 under 35 U.S.C. 103 as being unpatentable over Keller (US 5,770,184; published: Jun. 23, 1998; of record), in view of Rosenberg (US 3,928,113; published: Dec. 23, 1975; of record)
are hereby withdrawn in view of the Declaration filed on Jan. 11, 2021.

Oath/Declaration
The 1.132 Declaration filed on Jan. 11, 2021 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a).  
The Declaration shows that the instantly claimed composition solves the yellowing problem by using cyanoacrylate accelerator (e.g., a tertiary phosphine). As can be seen in Table 1, the compositions comprising the claimed tertiary phosphine have reduced yellowing (Yi less than 5), whereas composition comprising no accelerators or accelerators that do not read on the claimed tertiary phosphine (e.g., amine accelerators) show an increased yellowing (Yi ranges from 6.55-41.15). It was found persuasive that one of ordinary skill in the art would not expect that the use of tertiary phosphines lower the yellowing effect of the composition.

Election/Restrictions
Claims 1-11 and 16-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Dec. 4, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Kiara Sky (Dip Powder – D467 Chocolate Glaze; publication date: Apr. 28, 2017; of record), teach a dip powder composition comprising polyethylenemethacrylate, acrylates copolymer, benzoyl peroxide, PEG-12 dimethicone and pigments (or glitter) (Product Description). Kiara Sky does not teach wherein the nail polish composition further comprises about 0.01 to about 1.0 wt% of tertiary phosphine of formula PAraR3-a, as required by instant claims. 
Kiara Sky and the prior art of record does not teach that the incorporation of a tertiary phosphine in an amount ranging from about 0.01 wt% to about 1.0 wt% into the claimed composition results in a reducing yellowing effect, as shown in the declaration filed on Jan. 11, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617